Citation Nr: 1024023	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  09-15 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Megan L. Engebretson

INTRODUCTION

The Veteran had active service from October 2001 to April 
2002, October 2003 to April 2005, and June 2006 to July 2007.  
He is the recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Little 
Rock, Arkansas.

The United States Court of Appeals for Veterans Claims 
(Court) has held that claims for service connection for PTSD 
encompass claims for service connection for all psychiatric 
disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  As such, the Board has recharacterized the claim 
above as shown on the first page of this decision.

The Veteran was afforded a hearing before the undersigned 
Acting Veterans Law Judge at the RO in North Little Rock, 
Arkansas in December 2009.  A written transcript of this 
hearing has been prepared and incorporated into the evidence 
of record. 

Following the Veteran's hearing, he submitted additional 
evidence with a waiver of agency of original jurisdiction 
(AOJ) consideration.  38 C.F.R. § 20.1304 (2009).  Therefore, 
the Board may properly consider such newly received evidence.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran seeks entitlement to service connection for an 
acquired psychiatric disorder to include PTSD.  The Veteran 
contends that his active service caused his psychiatric 
disorders.

The Veteran has diagnosis of PTSD, major depression, mood 
induced substance abuse, and military sexual trauma.  He has 
also been diagnosed with traumatic brain injury and is 
service-connected for the residuals.  During his first tour 
of duty, the Veteran received the Combat Action Badge.  
During the Veteran's second tour of duty, his performance 
drastically declined. 

In Clemons, the Court held that "multiple medical diagnoses 
or diagnoses that differ from the claimed condition do not 
necessarily represent wholly separate claims," and that 
because a lay claimant is only competent to report symptoms 
and not diagnoses, VA must consider the claim for 
disabilities reasonably raised by the description of the 
claimant's symptoms.  Clemons, 23 Vet. App. at 6-7.

To date, the Veteran has only been afforded VA examinations 
to assess his PTSD.  These examinations did not address any 
of the other psychiatric disorders.  VA is obliged to provide 
an examination when the record contains competent evidence 
that the claimant has a current disability or signs and 
symptoms of a current disability; the record indicates that 
the disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  In this case, considering the Veteran's 
participation in combat, his traumatic brain injury, and the 
change in his military performance, a new examination is 
necessary to assess whether any of the Veteran's psychiatric 
conditions were caused by, or began during, his active 
service.  

Additionally, the Veteran submitted VA treatment records 
dated from February 2009 to September 2009.  However, it 
appears the file only contains a partial copy of these 
records as the page numbers are not in sequence and several 
pages appear to be missing.  The Board notes that VA is 
required to make reasonable efforts to help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 
2002); 38 C.F.R. § 3.159(c)(1) (2009).  On remand, a complete 
copy of these records should be obtained as they contain 
information regarding the Veteran's psychiatric diagnosis and 
treatment.  The Veteran should also be asked whether there 
are any other outstanding treatment records.  Any records 
identified should be obtained and associated with the claims 
file after the proper consent has been given.

Finally, the Veteran's representative indicated that the 
Veteran has been granted Social Security disability benefits 
for PTSD.  The Board notes that VA's duty to assist includes 
the responsibility to obtain any relevant records from the 
Social Security Administration (SSA).  Voerth v. West, 13 
Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 
(1996).  Therefore, on remand, any determination pertinent to 
the Veteran's claim for SSA benefits, as well as any medical 
records relied upon concerning that claim, should be 
obtained.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Any determination pertinent to the 
Veteran's claim for SSA benefits, as well 
as any medical records relied upon 
concerning that claim, should be obtained 
from SSA and associated with the claims 
file.   All reasonable attempts should be 
made to obtain such records.  If any 
records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do 
not exist or that further efforts to 
obtain such records would be futile, which 
should be documented in the claims file.  
The Veteran must be notified of the 
attempts made and why further attempts 
would be futile, and allowed the 
opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).
 
2.  Request that the Veteran identify any 
outstanding treatment records relevant to 
his claimed acquired psychiatric disorder, 
to include PTSD.  After securing any 
necessary authorization from him, obtain 
all identified treatment records, to 
include those from the Central Arkansas 
Veterans Healthcare System dated from 
February 2009 to the present that are not 
already contained in the claims file.  All 
reasonable attempts should be made to 
obtain such records.  If any records 
cannot be obtained after reasonable 
efforts have been made, issue a formal 
determination that such records do not 
exist or that further efforts to obtain 
such records would be futile, which should 
be documented in the claims file.  The 
Veteran must be notified of the attempts 
made and why further attempts would be 
futile, and allowed the opportunity to 
provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e). 
 
3.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, 
schedule the Veteran for an appropriate VA 
examination in order to determine the 
nature and etiology of his acquired 
psychiatric disorder, to include PTSD.  
The claims file and a separate copy of 
this remand must be provided to the 
examiner for review in conjunction with 
the examination, the receipt of which 
should be acknowledged in the examination 
report.  Any evaluations, studies, and 
tests deemed necessary by the examiner 
should be conducted.  

The examiner should first determine whether 
the Veteran currently has an acquired 
psychiatric disorder, to include PTSD, 
major depression, mood induced substance 
abuse, and military sexual trauma, 
according to the American Psychiatric 
Association:  Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV) criteria.  

If the Veteran is diagnosed with PTSD, the 
examiner should specify the stressor(s) 
that provided the basis of the diagnosis.  
If the Veteran is diagnosed with an 
acquired psychiatric disorder in addition 
to, or other than, PTSD, the examiner 
should provide an opinion as to whether it 
is likely, unlikely, or at least as likely 
as not that any currently diagnosed 
acquired psychiatric disorder, other than 
PTSD, is related to the Veteran's military 
service.  

In offering any opinion, the examiner must 
consider the Veteran's lay statements 
regarding the incurrence of his claimed 
disorder and the continuity of 
symptomatology.  
The rationale for any opinion offered 
should be provided.   
 
4.  After completion of the foregoing and 
undertaking any further development deemed 
warranted by the record, the Veteran's 
service connection claim should be 
readjudicated based on the entirety of the 
evidence.  If the claim remains denied, 
the Veteran and his representative should 
be issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



